Citation Nr: 1605459	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1978 to October 1978 and from March 1980 to January 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2014, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts service connection for an acquired psychiatric disorder is warranted.  See JMR, page 1.

In the JMR, the parties agreed that VA failed to provide an adequate statement of reasons or basis for that considered all of the favorable evidence of record and addressed the credibility of the Veteran's lay statements.

The service treatment records (STRs) do not show any complaints, treatment or diagnoses related to an acquired psychiatric disorder, although the Veteran did seek medical treatment on a number of occasions.  The Veteran also specifically denied any psychiatric symptomatology on medical history survey completed in June 1978, September 1978, and December 1980.  On the Veteran's separation physical in December 1980, the medical officer specifically wrote that no psychiatric disease was found at that time, based on a specific mental health evaluation.  The Veteran was discharged from service in January 1981 for apathy, a defective attitude, and an inability to expend effort constructively per his DD-214.  The Veteran was also shown to have gone AWOL for approximately 20 days in July 1980.  In December 1980, the Veteran was convicted of an Article 15 for failing to go to his appointed place of duty.

The Veteran's medical records show that he is currently diagnosed with depressive disorder.

In October 2015, the Veteran's sister reported that after the Veteran returned from service, he was depressed and attempted suicide.

In November 2015, the Veteran was examined by Dr. Jonathan Mangold, Ph.D., at the request of the Veteran's attorney.  Dr. Mangold examined the Veteran and diagnosed him with Schizophrenia, Major Depressive Disorder, and Polysubstance Abuse Disorder in remission.  He then opined that there was clear and unmistakable evidence that the veteran's Major Depressive Disorder preexisted his active military service and that it was aggravated by his active military service.  He also concluded that the Veteran's schizophrenia onset during service.

However, Dr. Mangold did not address the relevance, if any, of the service treatment records which found no psychiatric disorder on evaluation, and the Veteran's repeated denial of any psychiatric symptoms while in service.  Dr. Mangold did not consider the Veteran's STRs showing that he had a normal entrance psychiatric examination and that he denied having depression in June 1978.  In addition, Dr. Mangold did not address the December 1980 examination that showed the Veteran had no psychiatric disease at that time.

Thus, the Veteran should be afforded a VA examination to determine the etiology of any current acquired psychiatric disorder.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination, with a psychiatrist or psychologist, to determine the nature and severity of his acquired psychiatric disorder.  A complete rationale should be provided for any opinion expressed. 

Following a review of the record and an examination of the Veteran, the examiner should address the following:

Opine whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disorder either began during or was otherwise caused by his military service.  Why or why not?
 
The examiner must consider and discuss the various lay statements, the significance, if any, of the reasons for the Veteran's discharge from service, and the findings of Dr. Mangold.  If the examiner disagrees with Dr. Mangold's conclusions, it should be specifically explained why.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




